DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant CIP application was filed on 09/23/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim amendment of 10/02/2020 introduced the following new matter: “…a nose extending to a shoulder having a tangent or secant ogive…“.
It is noted that the applicant elected the projectile Species depicted in Fig. 7 on
11/23/2016.
Paragraph [0030] of the specification filed on 09/23/2015 describes the elected projectile of Species of Fig. 7 as follows:
“[0030] FIGURE 7 is an image of a flat base projectile without a cannelure. The ogive 52 extends from the nose 54 (blunt or pointed (not shown)) to the shoulder 56. The distance from the nose 54 to the shoulder 56 is the head or ogive distance 58, with the distance from the shoulder 56 extending away from the nose 54 is the bearing surface 60. The bearing surface 60 may be extended to flat base 70.”
	It is noted that the specification makes no mention of the projectile of elected Fig. 7 having a nose extending to a shoulder having a tangent of secant ogive.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amendment to claim 1 filed on 11/04/2021, the following amendment was made to lines 3-4 as follows:
“…providing a projectile mold for metal injection molding comprising to form an 
It is unclear whether these lines are attempting to claim a projectile shaped mold for molding a projectile because the claimed mold no longer comprises any cavity capable of receiving the metal composition to mold the claimed projectile.  The limitations, “...a nose extending to a shoulder to form an ogive, and an essentially cylindrical bearing surface extending from the shoulder to terminate at a base,…”, appear to more accurately describe the shape of the  projectile formed by the mold as distinct from the shape of the mold for forming the projectile.  It is unclear how a mold can reasonably be interpreted to comprise “a nose”, “an ogive”, “a shoulder”, or a “bearing surface” as distinct from a mold cavity shaped to confer a nose shape, an ogive shape, a shoulder and a bearing surface on a projectile.

Election/Restrictions
Applicant’s election without traverse of Subspecies B, the metal ammunition projectile comprised of a metal composition comprising a metal alloy, and the claim 17 projectile composition, wherein the projectile comprises a) 2-16% Ni; 10-20% Cr; 0-5% Mo; 0-0.6% C; 0-6.0% Cu; 0-0.5% Nb+Ta; 0-4.0% Mn; 0-2.0% Si and the balance Fe,  in the reply filed on 7/27/2017 is acknowledged.
The applicant previously confirmed the election of the projectile Species depicted in Fig. 7 on 11/23/2016.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 13, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambjorn Comte De Sparre (US 462,611); hereinafter, “De Sparre”, in view of Amick (US 2003/0101891 A1).  
a product-by-process claim.  Therefore the details of the mold recited in claim 1 that would be used in a method of making the projectile are not pertinent to the patentability of the claim and the following rejection remains proper.
Regarding claims 1 and 13, De Sparre discloses a cartridge that includes a projectile retained in the mouth thereof (the projectile is unnumbered in the Figure), the projectile comprising an ogive, the ogive extending from the nose and extending essentially symmetrically to a shoulder; an essentially cylindrical bearing surface extending from the shoulder to the base, the base having a flat shape (see the Figure).  
De Sparre does not disclose what material the projectile is made from or how it should be made.
Amick discloses a metal injection molding method of forming a bullet from selected metal powders in which the metal powders are mixed with a lubricant, extruded and then sintered: see at least paragraph [0064] wherein Amick recites: 
“Another method for forming the desired bullet core from the selected metallic powders is through metal injection molding, in which the powders are mixed with a lubricant, extruded 
and then sintered”.
In view of Amick, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to form the De Sparre projectile from selected metal powders using a metal injection molding process, in which the metal powders are mixed with a lubricant, then extruded (injected) followed by a sintering step, so as to produce a projectile with a desired frangibility, the projectile produced by metal injection molding.
Regarding claims 2 and 3, Amick discloses that the bullet can be made from an alloy of tungsten (see at least paragraph [0045]-[0046]).  In view of Amick, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a metal alloy such as an alloy of tungsten, as the metal composition for the De Sparre 
Regarding claim 17, neither of De Sparre or Amick teach the recited projectile composition.  
The applicant’s specification has not explained the criticality of the recited projectile composition and percentages of the various metals as recited in claim 17 to the performance of the projectile.
Ni, Cr and Fe are well known components of composite metal projectiles.  
Mo, C, Cu,, Nb + Ta, Mn and Si are also well known in composite metal projectiles, and claim 17 even allows the projectile composition to comprise 0% of  Mo, C, Cu,, Nb + Ta, Mn and Si.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try various combinations of at least the well-known metals Ni, Cr and Fe at various percentages,  as the metal composition of the De Sparre/ Amick combination projectile, so as to confer particular properties to the projectile, such as a specific frangibility or hardness.  (It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 18, De Sparre does not disclose the specific caliber of the projectile but does state that it can be sized for a portable firearm or even for artillery (see at least lines 10-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to size the De Sparre projectile in any of the calibers recited in claim 18, so as to match the caliber of the formed projectile to a gun of the particular caliber selected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claim 1-3, 13, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 9-20 of copending Application No. 16/779,957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 13, 17 and 18 of the instant application are anticipated by or obvious in view of claims 1-3, 6 and 9-20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The terminal disclaimer filed 11/04/2021 has been approved.
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.  
The rejection of claim 1 under 35 U.S.C 112 1st paragraph has been maintained because claim 1, as amended on 11/04/2021 continues to recite that the projectile comprises, “…a nose extending to a shoulder having a tangent or secant ogive…”, the applicants specification filed on 09/23/2015 making no mention of a “tangent or secant ogive”.   Claiming these features now is new matter not supported by the application as originally filed on 09/23/2015.  
On pages 7-9, the applicant argues that the combination of De Sparre in view of Amick does not disclose a metal injected molded projectile made by a process of metal injection molding as per claim 1.  
Claim 1 remains properly interpreted as a product by process claim since “It has been held that process limitations cannot impart patentability to a product claim where the product is not patentably distinguished over the prior art.—In re Dike (CCPA) 157 USPQ 581”).  The a molded metal ammunition projectile made by a process of metal injection molding”, as distinct from a method of making projectile by the steps of metal injection molding process, which is a distinct method invention and not the subject of the claimed invention.  Therefore the details of the mold and the precise method steps, such as the step of “injecting the metal composition” and the step of “sintering the green projectile” as recited in claim 1 are not pertinent to the patentability of claim 1 because claim 1 is a product by process claims as distinct from a  method claim.  
Amick discloses an alternate method of forming a projectile by a metal injection molding method of forming a bullet from selected metal powders in which the metal powders are mixed with a lubricant, extruded and then sintered: see at least paragraphs [0064] wherein Amick recites: 
“Another method for forming the desired bullet core from the selected metallic powders is through metal injection molding, in which the powders are mixed with a lubricant, extruded 
and then sintered”.
The examiner relies on Amick only for the teaching of forming a bullet by a method of metal injection molding.  The examiner is using this teaching to form the De Sparre bullet.  The examiner is not and has not suggested forming the De Sparre bullet as a jacketed bullet.  As applied by the examiner, the bullet produced by combining De Sparre with the teachings of Amick does not produce a jacketed bullet, as argued by the applicant, but instead produces the unjacketed De Sparre bullet by a method of metal injection molding, no more and no less.
Therefore the examiner properly relies on Amick for a prior art teaching of using metal injection molding in the formation of a projectile and then uses this prior art teaching in combination with the De Sparre projectile to arrive at the applicants invention as currently claimed.
The applicant argues that the projectile of the instant invention is made not to fragment upon impact.  However, the applicant has not claimed this feature.
Another method for forming the desired bullet core from the selected metallic powders is through metal injection molding, in which the powders are mixed with a lubricant, extruded and then sintered”.  This disclosure, by itself or at least in combination with the ordinary level of skill in the metal injection molding (MIM) arts at the time of the invention, provides more than sufficient enablement for the claimed product by process claims.  
The examiner notes that it is assumed that the applicant is not attempting to claim the novelty or non-obviousness of the method steps of a metal injection process.
The applicant argues that “the combination fails to disclose a projectile having the composition of 2-16% Ni; 10-20% Cr; 0-5% Mo; 0-0.6% C; 0-6.0% Cu; 0-0.5% Nb+Ta; 0-4.0% Mn; 0-2.0% Si andthe balance Fe. As such the instant claims are drawn to a projectile that is patentable distinct from the product of the combination in both structure and composition”.
This argument is not persuasive because Ni, Cr and Fe are well known components of composite metal projectiles.  Mo, C, Cu,, Nb + Ta, Mn and Si are also well known in composite metal projectiles, and claim 17 even allows the projectile composition to comprise 0% of  Mo, C, Cu,, Nb + Ta, Mn and Si.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try various combinations of at least Ni, Cr and Fe at various percentages, as the metal composition of the De Sparre/ Amick combination projectile, so as to confer particular properties to the projectile, such as a specific frangibility or hardness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 26874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641